Citation Nr: 9901504	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death. 

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left foot and heel for 
the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1953, and from May 1956 to May 1974.  

Entitlement to service connection for the cause of the 
veterans death was denied by a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
St. Petersburg, Florida in October 1979.  The appellant was 
notified of that action and failed to timely disagree 
therewith, accordingly, that rating became final.  The record 
reflects attempts to reopen the claim, denied by letter, in 
years subsequent to that formal denial.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from the appellants subsequent 
unsuccessful attempts to reopen her claim before the 
Montgomery, Alabama RO.  The RO denied the appellants most 
recent attempt on the basis that she had failed to submit new 
and material evidence to reopen her claim of service 
connection for the cause of the veterans death.  As the 
appellant has moved to Alabama, the Montgomery, Alabama RO 
now has jurisdiction of the claims folder.

The case was previously before the Board in July 1995, and 
remanded for additional development.  The requested 
development has been completed as to issue 1 on the title 
page.  The Board now proceeds with its review of the appeal 
as to that issue.  

Consideration of issue 2 on the title page however, will be 
limited to the Remand section which follows the Order section 
below.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant, the veterans spouse, contends, in essence, 
that she is entitled to service connection for the cause of 
the veterans death.  Specifically, she maintains that she 
has submitted new and material evidence to reopen her claims.  
It is asserted that the appellant was treated for chest pains 
and high blood pressure in service, and that this represents 
the onset of his heart pathology.  Her representative joins 
in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted by the appellant which would permit her to 
reopen a claim of entitlement to service connection for the 
cause of the veterans death.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  Service connection for the cause of the veterans death 
was denied by the RO in a decision dated in October 1979.  
The appellant was informed of this decision and failed to 
timely disagree therewith, accordingly, that rating became 
final.  This was the last formal final denial on any basis.  

3.  The evidence received into the record since the prior 
denial is not so significant that it must be considered with 
evidence previously assembled to fairly decide the merits of 
the case as it is cumulative and not probative, and when 
viewed in the context of the entire record.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed rating 
decision of October 1979, which denied entitlement to service 
connection for the cause of the veteran's death, is not new 
and material, the claim is not reopened, and the prior 
unappealed rating action is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the well grounded 
requirement shall not apply with regard to reopening 
disallowed claims and revising prior final determinations.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  All pertinent 
evidence has been developed and there are no contentions of 
additional information which would be useful to this claim.

Prior final rating decisions may only be reopened upon the 
receipt of additional evidence which, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (a); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Some 
disabilities, such as cardiovascular disease may be presumed 
to have been incurred in service if manifested to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection was denied for the cause of the veteran's 
death in an unappealed rating decision in October 1979.  The 
appellant was provided with notice of that action and did not 
undertake a timely appeal.  Thus, that action is final.  
38 U.S.C.A. § 7105.

In making that decision, the RO considered the evidence then 
of record which included the appellants enlistment and 
separation physical examinations, and service medical records 
which were negative for any cardiovascular disorder.  The 
evidence on file, it was held, did not show any relationship 
between the acute myocardial infarction which caused the 
veterans death and service.  It was not shown by any 
evidence on file that he had findings of cardiovascular 
disease within 1 year after separation from service.

The veteran's death certificate indicated that the veteran 
died on May 27, 1979, at age 47, of an acute myocardial 
infarction, with no additional conditions contributing to 
death reported.  It was indicated that an autopsy was not 
performed, but that the case was referred to the medical 
examiner.

At that time of the veteran's death, service connection was 
in effect for; residuals of a gunshot wound (GSW), status-
post operative (SP) left foot and heel, evaluated as 30 
percent disabling; bilateral hearing loss, evaluated as 10 
percent disabling, and hemorrhoids, evaluated as 
noncompensable.

As noted, this evidence was on file at the time of the 1979 
decision by the RO.  There was no evidence of hypertension or 
other pathology during service, nor was there such evidence 
of cardiovascular disease within 1 year after service.  

In July 1988, the appellant again requested entitlement to 
service connection for the cause of the veteran's death.  The 
RO denied the claim as no new and material evidence to reopen 
the claim was received.  

In February 1990, the appellant submitted a letter requesting 
entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.  In that 
letter, she reported that she had recently been awarded a 
settlement with respect to her husband's Agent Orange 
exposure.  In that regard, the RO requested additional 
information from the appellant via letter dated in June 1990, 
but received no response.   
 
In July 1991, the appellant again submitted a letter 
requesting entitlement to service connection for the cause of 
the veteran' death, asserting that the veteran was 
treated for severe chest pain while stationed in Germany 
during active service, and also received relevant post-
service VA outpatient (OPT) treatment.  She also indicated 
that she was getting a copy of the autopsy report of her 
deceased husband.  

A copy of an autopsy was forwarded to the RO.  The 
impression, after autopsy was of an acute myocardial 
infarction.  Thus, this document, while new is essentially 
cumulative as it confirms the cause of death that was 
previously listed on the death certificate.

The appellant requested a hearing before the RO in her Appeal 
to the Board dated in October 1992.  However, she canceled 
that hearing.  A notation by the RO indicated that she would 
reschedule if she could secure more evidence.  No 
rescheduling was done prior to the claim being forwarded to 
the Board for adjudication.

In July 1995, the Board remanded the claim for further 
development, including obtaining; additional service medical 
records; post service VA clinical records of treatment for 
cardiovascular disabilities proximate to active service; and, 
records pertaining to an reported settlement for veterans 
exposure to Agent Orange.  Such records reveal that the 
appellant was part of the Agent Orange settlement, but there 
is no indication that cardiovascular disease that resulted in 
his death was secondary to Agent Orange exposure, or played 
any part in the settlement award that was given.  As such, 
these records are not new and material and do not provide a 
basis for reopening the claim.

A hearing was held at the RO in January 1998, however, the 
appellant did not produce any new evidence.  She testified 
that she saw a deterioration in the veteran prior to his 
retirement from service, and took him to the hospital several 
times with severe chest pains.  He had them all the time.  
She could not say that he was ever diagnosed with a heart 
disorder as he did not tell her what his doctors told him.  
She believed that his heart attack was caused by stomach 
problems, hemorrhoids, diarrhea, and chest pains, as well as 
his heel wound.  He also had hearing loss, and weight loss.  
She further testified that she knew he had heart problems 
prior to the acute heart attack which caused his death.  He 
had a little cough which came up foaming with some yellow 
stuff.  He had to go outside for air.  

The hearing officer noted that the Board remand requested 
that she submit any medical treatment records post service 
regarding a heart condition.  While she indicated he received 
treatment for a heart condition, she had not submitted any 
evidence to support this claim.  She testified that she did 
not know the names of his doctors, and did not know how she 
was going to obtain any supporting medical records.

The cause of death, acute myocardial infarction, is not 
refuted by any medical evidence of record.  Finally, there is 
no competent medical evidence on file that associates the 
acute myocardial infarction, with the appellants period of 
service.
It is also noted that no complaints of any cardiovascular 
disorders appear in the record until the veterans death on 
May 27, 1979, 5 years after service separation.  

Additional evidence had been received, including an autopsy 
report, and post service treatment records from 1974.  None 
of these records, some of which were new to evaluators, 
associate the acute myocardial infarction which caused the 
veterans death with any event or occurrence in service.  
These additional records do not indicate diagnoses or 
findings of any cardiovascular disorders. The lack of a 
diagnoses or findings of any cardiovascular disorders does 
not make this evidence so significant, either by itself or in 
conjunction with other evidence on file that to be fairly 
considered a decision on the merits is needed.  Thus, the 
evidence is not new and material and the claim is not 
reopened.  38 C.F.R. § 3.156(a); Hodge v. West, No 98-7017 
(Fed. Cir. Sept. 16, 1998).  The record is, after the 
submission of the evidence since the prior unappealed rating 
decision, in essentially the same posture as it was then.  
Specifically, this evidence does not confirm a diagnosis or 
show any findings of any cardiovascular disorders said to be 
due to service, nor does it show that the acute myocardial 
infarction which caused the veterans death has been related 
to service.  The evidence is not now and material to reopen 
the claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the appeal is denied.  


REMAND

As noted in the prior REMAND there was an open claim for an 
increased rating for the residuals of a gunshot wound of the 
foot at the time of the veterans death.  Pursuant to 
development, the appellant has indicated a desire to pursue 
that issue for the purposes of accrued benefits.  That issue 
is in need of development and certification to the Board.

In view of the foregoing, this case is REMANDED to this 
extent and for the following action:

The RO should issue to the appellant and 
her representative a supplemental 
statement of the case that includes laws 
and regulations concerning the awarding 
of accrued benefits and includes laws and 
regulations concerning the increased 
rating sought.  Thereafter, the appellant 
and her representative should have an 
opportunity to respond thereto.

Thereafter, the appeal as to this issue should be returned to 
the Board for further appellate consideration, to the extent 
such action is in order.  No action is required of the 
appellant until she is notified.  The Board intimates no 
opinion as to the ultimate outcome of this issue by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
